United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.B., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Houston, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1752
Issued: December 8, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 18, 2015 appellant filed a timely appeal from the August 7, 2015 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to review the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish left carpal tunnel
syndrome causally related to his federal employment.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has been before the Board previously. On the prior appeal,2 the Board found
that appellant had not met his burden of proof to establish left carpal tunnel syndrome in the
performance of duty. OWCP accepted that appellant did engage in the alleged duties of an
information technology (IT) specialist (customer service) but that he had failed to submit
medical evidence establishing a causal relationship between the employment factors and the
diagnosed conditions. The facts of this case as set forth in the Board’s prior decision are
incorporated herein by reference.3
On December 16, 2014 OWCP received a reconsideration request from appellant, who
enclosed a signed copy of a January 16, 2014 treatment note, as well as treatment notes from
February 27 and April 10, 2014.
In the January 16, 2014 treatment note, Dr. Smith diagnosed left carpal tunnel syndrome
and noted: “Clinically, most of his symptoms appear to be peripheral nerve compression and
work related.” The February 17 and April 10, 2014 treatment notes provided essentially the
same history of present illness, as related by appellant, and the same statement that most of his
symptoms clinically appeared to be peripheral nerve compression and work related.
In a decision dated August 7, 2015, OWCP reviewed the merits of appellant’s case and
denied modification of its prior decision. It found that Dr. Smith’s use of the word “possible”
and “probable” was speculative, that he had not fully described the factual history, and that he
had not provided a well-reasoned opinion on how federal employment caused the diagnosed
condition.
On appeal, appellant notes that Dr. Smith specifically opined that the mechanism of
injury was directly related to prolonged use of the hands and wrists while performing IT duties
on the computer.
LEGAL PRECEDENT
FECA provides compensation for the disability of an employee resulting from personal
injury sustained while in the performance of duty.4 An employee seeking benefits under FECA
has the burden of proof to establish the essential elements of his or her claim. When an
employee claims that he or she sustained an injury in the performance of duty, he or she must
submit sufficient evidence to establish that he or she experienced a specific event, incident or

2

Docket No. 14-1286 (issued December 3, 2014).

3

On July 25, 2013 appellant, a 68-year-old IT specialist (customer support), filed an occupational disease claim
alleging that his left carpal tunnel syndrome was causally related to his federal employment. He explained that his
position required him to use his wrists and hands repetitively to install software and distribute work orders.
4

5 U.S.C. § 8102(a).

2

exposure occurring at the time, place, and in the manner alleged. He or she must also establish
that such event, incident, or exposure caused an injury.5
Causal relationship is a medical issue,6 and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. The opinion of the
physician must be based on a complete factual and medical background of the claimant,7 must be
one of reasonable medical certainty,8 and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the established incident or factor
of employment.9
ANALYSIS
The Board finds that appellant has failed to establish his occupational disease claim.
Each of the treatment notes submitted with appellant’s reconsideration request is very
similar. Each provides the same general history of his present illness. Each diagnosed left carpal
tunnel syndrome. Each notes that, clinically, most of appellant’s symptoms appear to be
peripheral nerve compression and work related.
Dr. Smith, the attending hand surgeon, noted appellant’s employment as an IT specialist.
He acknowledged prolonged use of the hands and wrists and frequent typing. Dr. Smith noted
that appellant’s symptoms were aggravated by use of the computer, at least according to the
history appellant provided. It therefore appears that Dr. Smith had a fair understanding of the
physical demands of appellant’s federal employment.
The Board finds the treatment notes are insufficient because Dr. Smith did not fully
explain the relationship between specific work factors and the diagnosed condition. Dr. Smith
noted that most of appellant’s clinical symptoms appeared to be work related, but he did not
provide an explanation. He did not discuss the nature of carpal tunnel syndrome or explain how
specific work activities caused or aggravated the diagnosed left carpal tunnel syndrome. It is not
necessary that the evidence be so conclusive as to suggest causal connection beyond all possible
doubt, but it must have a rationalized explanation that connects the duties with the condition.10
Because Dr. Smith’s treatment notes do not provide sufficient medical reasoning to
establish the element of causal relationship, the Board finds that appellant has not met his burden
of proof. Accordingly, the Board will affirm OWCP’s August 7, 2015 decision.
5

John J. Carlone, 41 ECAB 354 (1989).

6

Mary J. Briggs, 37 ECAB 578 (1986).

7

William Nimitz, Jr., 30 ECAB 567, 570 (1979).

8

See Morris Scanlon, 11 ECAB 384, 385 (1960).

9

See William E. Enright, 31 ECAB 426, 430 (1980).

10

Kenneth J. Deerman, 34 ECAB 641, 645 (1983) and cases cited therein at note 1.

3

Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden to establish left carpal tunnel
syndrome causally related to his federal employment.
ORDER
IT IS HEREBY ORDERED THAT the August 7, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 8, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

4

